Guerry, J.
1. The court did not err in excluding from the jury a knife owned by the defendant and offered by the defense. The State made no contention as to any particular knife, but merely alleged that the prose.cutor was cut with a knife.
2. A ground of a motion for a new trial must be complete in itself. A bare statement that the court erred in failing to charge a particular code section, but which fails to point out wherein such section is applicable to the facts of the instant case, or to show that such principle has not been covered by the charge as a whole, or that a timely request has been made in writing therefor, is a too vague and indefinite assignment of error to raise any question for determination by this court. Hudson v. State, 26 Ga. App. 596 (107 S. E. 94) ; Jones v. Stokes, 145 Ga. 745 (89 S. E. 1078) ; Cooper v. Nisbet, 119 Ga. 752 (3) (47 S. E. 173) ; Mauldin v. Gainey, 15 Ga. App. 353 (8) (83 S. E. 276) ; Callaway v. Pearson, 21 Ga. App. 565 (94 S. E. 817). There was no error in overruling the motion on all the grounds stated therein.
3. The court fully and fairly presented to the jury the issues involved, and the evidence amply supports the verdict.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.